Case 1:16-cv-23901-JEM Document 217 Entered on FLSD Docket 10/30/2018 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

                           CASE NO.: 16-23901-CIV-MARTINEZ-GOODMAN

  KRISTIAN ZAMBER, on behalf of himself
  and all others similarly situated,

             Plaintiffs,

  v.                                                                    CLASS ACTION

  AMERICAN AIRLINES, INC.,

        Defendant.
  ____________________________________/

       NOTICE OF INTENT TO FILE MOTION TO ENFORCE PARTIES’ SETTLEMENT

             The parties advised the Court on September 14, 2018, that they had reached a financial

  settlement of this matter. D.E. #211. The Court provided thirty days for the parties to submit the

  settlement for approval (D.E. #212), which the Court subsequently extended to October 31, 2018.

  D.E. #216. Plaintiff respectfully gives notice that prior to the expiration of the Court’s October

  31, 2018, deadline, Plaintiff will file a motion to enforce the terms of the parties’ settlement.

  Dated: October 30, 2018                           Respectfully submitted,

                                                    /s/ Alec H. Schultz
                                                    Scott B. Cosgrove
                                                      Fla. Bar No. 161365
                                                    Alec H. Schultz
                                                      Fla. Bar No. 35022
                                                    John R. Byrne
                                                      Fla. Bar No. 126294
                                                    Jeremy L. Kahn
                                                      Fla. Bar No. 105277
                                                    LEÓN COSGROVE, LLP
                                                    255 Alhambra Circle, Suite 800
                                                    Coral Gables, Florida 33134
                                                    Tel: 305.740.1975
                                                    Email: scosgrove@leoncosgrove.com



  {00144818. 1 }
Case 1:16-cv-23901-JEM Document 217 Entered on FLSD Docket 10/30/2018 Page 2 of 2



                                                   Email: aschultz@leoncosgrove.com
                                                   Email: jbyrne@leoncosgrove.com
                                                   Email: jkahn@leoncosgrove.com

                                                   Counsel for Zamber and the Class




                                  CERTIFICATE OF SERVICE

         I certify that on October 30, 2018, I electronically filed the foregoing with the Clerk of the

  Court using the CM/ECF system, which in turn will serve a copy by Notice of Electronic Mail to

  all counsel of record.

   Humberto H. Ocariz, Esq.                      James E. Brandt, Esq.
   SHOOK, HARDY & BACON L.L.P.                   Elizabeth (Betsy) Marks, Esq.
   Miami Center, Suite 3200                      LATHAM & WATKINS, LLP
   201 South Biscayne Boulevard                  885 Third Avenue
   Miami, Florida 33131                          New York, New York 10022-4834
   Tel: (305) 358-5171                           Tel: (212) 906-1200
   Fax: (305) 358-7470                           Fax: (212) 751-4864
   Email: hocariz@shb.com                        Email: james.brandt@lw.com
                                                 Email: betsy.marks@lw.com
   Counsel for Defendant American Airlines,      Counsel for Defendant American Airlines, Inc.
   Inc.

                                                       /s/ Alec H. Schultz
                                                         Alec H. Schultz




                                                   2
